ACCEPTED
                                                                                               01-15-00221-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          9/14/2015 4:37:03 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                         NO. 01-15-00221-CR, 01-15-00222-CR

GARY JAMES COX,                                IN THE COURT OF APPEALS
                                                                  FILED IN
        APPELLANT                                                  1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                   9/14/2015 4:37:03 PM
v.                                             FIRST          SUPREME        JUDICIAL
                                                                   CHRISTOPHER     A. PRINE
                                               DISTRICT                    Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of SEX OFFENDER'S FAILURE TO COMPLY,
   ATTEMPTED SEXUAL PERFORMANCE OF A CHILD, and was sentenced
   on 2/4/2015. The trial case was styled as State oj Texas v. Gary James Cox, in the
   122nd Judicial District Court of Galveston County, Texas, Cause Nos. 13-CR-0184,
   14-CR-3561. Appellant filed timely Notice of Appeal. The Appellant's brief was
   filed with this Court on 8/7/2015.

2. The present due date for filing the State's brief is 9/8/2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requested and was granted an extension on the companion case 01-15·
   00220-CR to 10/9/2015. The State inadvertendy forgot to request an extension on
   the two above cases. The State requests the two cases be extended along with the
   comparuon case.
                                               1
5. The State requests an extension to file its brief on or before 10/9/2015.

6. The State requests this extension not for delay but because during the last seventy-
   five days, the undersigned attorney for the State:

          •   Completed a State's response brief in Lamar HI/liter v. Slate, 01-14-
              00895-CR, on 7/7/2015.

          • Attended a CLE on 7/9/2015 and 9/10/2015.

          •   Completed a State's response brief on Writ of Mandamus in In Re
              Alllollio Sepeda, 14-15-00288-CV, on 8/13/2015.

          • Attended a TDCAA Legislative update on 8/20/2015.

          •   Completed a State's response brief in Ralph Garda v. Slate, 01-14-
              00954-CRon 9/11/2015.

          •   Handled      72     expunctions       and     nondisclosures,      and
              misidentification expunctions.

          •   Completed post-conviction writ answers on case numbers: 11-CR-
              0345-83-1 (Mario Meza); 98-CR-0358-83-3, 98-CR-0359-83-3, 98-
              CR-0360-83-3, 98-CR-0361-83-3, 98-CR-036Z-83-3 (Keith SI.
              AI/bill).

7. The State must also complete its response brief toA,ltho,!y Bradford v. Siale, 14-
   15-00Z01-CR & 14-15-0020Z-CR, due on September Z1, 2015.

8. The State must also complete its response brief to Robert Rollills v. Slale,01-14-
   00768-CR, due on October 26, 2015.

       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until October 9, 2015.




                                             2
                                 Respectfully submitted,
                                 JACKRO        Y
                                 C            DISTRICT
                                 G             NCO



                                 Assistant Criminal District Attorney
                                 600 59 th Street, Suite 1001
                                 Galveston County, Texas 77551
                                 Tel.(409)766-2355, fax (409)766-2290
                                 State Bar Nwnber: 24062850
                                 a1lison.lindblade@co.ga!vcston.tx.us


                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 364 words.



                                        Assis      riminal District Attorney
                                             eston County, Texas


                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was faxed/ emailed/ eFiled / or mailed to Joel Bennett, Attorney for Appellant, at

jocl@scarsandbcnnctt.com on September 14, 2 15.




                                                  . tant Criminal District Attorney
                                               Galveston County, Texas
                                           3
                                   AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


      Before me, the undersigned authority, on September 14, 2015, appeared Allison

Lindblade, who by me duly sworn did depose and state on oath the following:

             "I, Allison Lindblade, Attorney for the State of Texas, have read

      the Motion for Extension of Time to File the State's Brief, and swear that

      the infonnation contained therein is true and correct"




                                           riminal District Attorney
                                    veston County, Texas



      SWORN TO AND SUBSCRIBED before me on September 14, 2015.




                                 NOTARY PUBLIC in and for
                                 the State of Texas




                                          4